 Case 2:18-cv-13481-NGE-APP ECF No. 1 filed 11/08/18       PageID.1   Page 1 of 36



                          UNITED STATES DISTRICE COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISON

ADAM COMMUNITY CENTER, a
domestic nonprofit corporation, a/k/a
ADAM COMMUNITY (ACC), a
Domestic nonprofit corporation,

       Plaintiff,                              Case No:
                                               Hon.

v.

CITY OF TROY, A Michigan municipal
Corporation, TROY CITY COUNCIL, CITY
OF TROY PLANNING COMMISSION,
CITY OF TROY ZONING BOARD OF
APPEALS, and DANIEL AGAUAS, GLEN
CLARK, THOMAS DESMOND, DAVID
EISENBACHER, ORESTIS KALTSOUNIS,
PADMA KUPA, DAVE LAMBERT, JAMES
MCCAULEY, individually and in their official
Capacities as Members of the TROY ZONING
BOARD OF APPEALS,

       Defendants.
 COUNCIL ON AMERICAN ISLAMIC RELATIONS MICHIGAN
 By: Amy V. Doukoure (P80461)
 Attorney for Plaintiff
 30201 Orchard Lake Road Suite 260
 Farmington Hills, MI 48334
 (248) 559-2247 Phone
 (248) 559-2250 Fax
 adoukoure@cair.com

     VERIFIED COMPLAINT, REQUEST FOR INJUNCTIVE RELEIF AND JURY
                              DEMAND

       NOW COMES, Plaintiff, ADAMS COMMUNITY CENTER, a domestic nonprofit

corporation, by and through its attorneys COUNCIL ON AMERICAN ISLAMIC RELATIONS-

MICHIGAN, by Amy V. Doukoure, against Defendants City of Troy, City of Troy Planning

Commission, City of Troy Zoning Board of Appeals; Daniel Agauas, Glen Clark, Thomas

                                           1
Case 2:18-cv-13481-NGE-APP ECF No. 1 filed 11/08/18                  PageID.2      Page 2 of 36



Desmond, David Eisenbacher, Orestis Kaltsounis, Padma Kupa, Dave Lambert, and James

McCauley, individually and in their official capacities as Members of the Troy Zoning Board of

Appeals, and avers as follows:

                                             Parties

1. Plaintiff Adam Community Center, a/k/a Adam Community (ACC) (hereinafter “Adam”) is a

   Michigan domestic nonprofit corporation with business ID# 800923245. Its principal place of

   business is 29200 Southfield Road, Suite 108, Southfield, Michigan 40876. Adam’s stated

   mission and purpose is to establish a center for increasing knowledge through proper

   research, education and training in the community for the youth and adults; To establish

   peace through proper guidance; to establish a homogenous atmosphere for all ethnic groups.

   For the purposes of RLUIPA, Adam constitutes a religious assembly or institution.

2. Defendant City of Troy (hereinafter “Troy”) is a Michigan municipal corporation created and

   existing by virtue of the laws of the state of Michigan and is empowered to act through is

   governing body, its officials, employees and official bodies. Troy’s principal place of

   business is 500 West Big Beaver Road, Troy, Michigan 48084. Troy is a government within

   the meaning of 42 U.S.C. §2000cc-5(4)(A), and is subject to the jurisdiction of this Court.

3. Defendant Troy City Council (hereinafter “City Council”) is the body which adopted the

   Troy Zoning Ordinance (hereinafter “Zoning Ordinance”). The City Council is subject to the

   jurisdiction of this Court.

4. Defendant City of Troy Planning Commission, (hereinafter “Planning Commission”) is a

   body which promulgates, adopted and interprets the Zoning Ordinance. The Planning

   Commission is subject to the jurisdiction of this Court.




                                                2
 Case 2:18-cv-13481-NGE-APP ECF No. 1 filed 11/08/18                    PageID.3    Page 3 of 36



5. Defendant City of Troy Zoning Board of Appeals (hereinafter “Troy ZBA”) is the body

   which receives and rules on requests and applications for variances from the Zoning

   Ordinances. Troy ZBA is subject to the jurisdiction of this Court.

6. Defendants, Daniel Agauas, Glen Clark, Thomas Desmond, David Eisenbaher, Orestis

   Kaltsounis, Padma Kupa, Dave Lambert and James McCauley, are members on the Troy

   Zoning Board of Appeals in Troy, Michigan who hear and decide variance appeals and are

   subject to the jurisdiction of this Court.

                                        Jurisdiction and Venue

7. This Court has original federal question jurisdiction over Plaintiff’s claims of violation of the

   United States Constitution and Religious Land use and Institutionalized Persons Act of 2000

   (“RLUIPA”), 42 U.S.C.§2000cc et seq., pursuant to 28 U.S.C. §1331.

8. This Court has federal question jurisdiction, pursuant to 28 U.S.C. §1343 over Plaintiffs’

   claims regarding the deprivation under the color of State Law of rights secured by the First and

   Fourteenth Amendments to the Constitution of the United States and the laws of the United

   States.

9. This Court has supplemental jurisdiction over Plaintiff’s State Law claims, pursuant to 28

   U.S.C. §1367.

10. This Court has personal jurisdiction over Defendants because Defendants reside and conduct

   business in the State of Michigan.

11. This Court has jurisdiction over Plaintiff’s Constitutional claims pursuant to 42 U.S.C. §1983.

12. Plaintiff’s claims for declaratory relief are sought under 28 U.S.C. §§ 2201 and 2202.

13. Plaintiff seeks permanent injunctive relief, pursuant to Rule 65 of the Federal Rules of Civil

   Procedure and 28 U.S.C. §1343.



                                                 3
 Case 2:18-cv-13481-NGE-APP ECF No. 1 filed 11/08/18                   PageID.4      Page 4 of 36



14. Plaintiff’s claims for attorneys’ fees and costs are predicated upon 42 U.S.C. §§1988 and

   2000cc-2(d), which authorize the award of attorneys’ fees and costs to prevailing parties,

   pursuant to 42 U.S.C. §1983 and RLUIPA.

15. Plaintiff’s claims for declaratory and injunctive relief are authorized by 28 U.S.C. §§2201 and

   2202, by Rules 57 and 65 of the Federal Rules of Civil Procedure, and by the general, legal,

   and equitable powers of this Court.

16. Venue is proper under 42 U.S.C. §1391 as to all Defendants because the proposed site is

   located within this District, and the acts described herein occurred within this District.

                                         Nature of This Action

17. This is an action for declaratory and injunctive relief arising under the First and Fourtheent

   Amendments to the Constitution of the United States, the Religious Land use and

   Institutionalized Persons Act of 2000 (“RLUIPA”), 42 U.S.C. §1988.

18. City of Troy, Troy Planning Commission, and Troy City Council has not identified any

   compelling government interest for creating and applying zoning ordinances more favorably

   to commercial businesses than it does to religious groups or religious institutions.

19. City of Troy Zoning Board of Appeals has failed to identify any compelling government

   interest for denying Adam’s request for a variance.

20. City of Troy Zoning Board of Appeals has discriminated against Adam on the basis of religious

   denomination.

21. City of Troy has failed to enforce its Zoning Ordinance and Master Plan in the least restrictive

   means possible.

22. City of Troy has unlawfully imposed and implemented a land use regulation that imposes a

   substantial burden on the rights of Adam and its members to the free exercise of religion by

                                                 4
Case 2:18-cv-13481-NGE-APP ECF No. 1 filed 11/08/18                   PageID.5      Page 5 of 36



   means that city officials, themselves recognize are not the least restrictive means available to

   the City of Troy to protect its asserted governmental interest.

23. City of Troy has imposed land use regulations that unreasonably limit religious assemblies,

   institutions and structures within the City, and has discriminated against MIA on the basis of

   religious denomination.

                                            Background

24. Adam is a Michigan domestic nonprofit organization. Adam currently holds religious and

   nonreligious classes that are open to all community members in an office space located in the

   city of Troy.

25. Members of the Adam’s community are primarily individuals and families who reside and

   work within the city of Troy.

26. Furthermore, Adam holds religious worship and holiday services at various places in Michigan

   since they have been unable obtain approval from the City of Troy for a permanent place of

   worship.

27. In fact, Adam has, since 2013, attempted to have several different properties approved as a

   place of worship within the city of Troy without success.

28. In fact, Adam was in the process of having a building approved as a community center with a

   small prayer space inside of the structure, until a resident of the city of Troy complained that

   they believed the space was going to be utilized as a mosque and the city halted the approval

   of that building. After that, the city of Troy required Plaintiff to submit an application for a

   variance and delayed the hearing on that variance until a joint property owner sold that property

   to a different investor.




                                                5
Case 2:18-cv-13481-NGE-APP ECF No. 1 filed 11/08/18                    PageID.6      Page 6 of 36



29. Plaintiff further attempted to purchase an existing church within the city, and when some

   residents of the city of Troy found out about the purchase, they brought in a group of Christian

   investors to pay a price higher than what Plaintiff could afford and purchased the building out

   from under Plaintiff.

30. In 2017, Plaintiff took several prospective properties to the City of Troy to seek advice and

   counsel as to which ones might be able to be developed most easily as a place of worship. The

   city of Troy Planning Department did not want to assist Plaintiff in reviewing the properties.

   When Plaintiff was speaking with City employee Paul Evans, they were told that the best thing

   to do for the Adam Community was to look to neighboring cities such as Rochester to acquire

   a place of worship because there were not any places in Troy which would be available.

31. The City of Troy currently has seventy-three (73) approved places of worship for various

   religions including Christian Churches and Hindu Temples. However, the city of Troy does

   not have a single approved Muslim Mosque or other Muslim religious institution within the

   city.

32. The city of Troy, through its Zoning Board of Appeals as well as planning commission

   employees, has on several occasions since 2013 recommended that Adam look to other cities

   as a better place to build their mosque and has stated that there are no places left in Troy where

   a mosque would be possible. This is despite the fact that there have been new Christian

   churches built and approved in the city of Troy between 2013 and 2018. In fact, members of

   the Troy ZBA bragged during recent ZBA hearings for variances how their church had just

   built one of the largest churches ever in the city of Troy.

33. As a result of being unable to have a permanent place of worship within the city where the

   majority of its members live and work, Adam has been unable to hire a full time religious



                                                 6
 Case 2:18-cv-13481-NGE-APP ECF No. 1 filed 11/08/18                    PageID.7      Page 7 of 36



   leader, hold regular congregational prayers, provide for the religious, educational and spiritual

   needs of its members and the Muslim community in general in Troy, resulting in a substantial

   burden to the free exercise and right to assemble of the Adam’s community and Muslims in

   the city of Troy.

34. By not having a single Muslim place of worship within the city of Troy, members of the Adams

   community, as well as other Muslims who live and work within the city, have had their ability

   to practice their religion substantially burden because there is not a single place in the city for

   Muslims to attend the required religious congregational prayers, or where they can turn for

   religious education or guidance.

35. In an effort to provide for the religious needs of its members, and all of the Muslims in the city

   of Troy, Adam decided to purchase the substantial commercial property which is the subject

   of this litigation. This commercial building was proposed to be used as a religious place of

   worship as well as a community center with a library, gymnasium and banquet hall.

                                       The Proposed Property

36. The property purchased by Adam to be utilized as a Mosque and community center is located

   at 3565 Rochester Road, Troy, MI 48085.

37. The property is flanked on two sides by other commercial properties, is abutted on one side by

   a busy major road, and the fourth side of the property abuts a line of residential properties.

38. The property is fully developed as a commercial building, half of which is currently being used

   as a restaurant and banquet hall while the other half remains as an empty warehouse.

39. Prior to being utilized as a restaurant with an empty warehouse, the subject property was

   utilized as a large-scale retail establishment known as “DSW Shoe Warehouse”. At the time




                                                  7
 Case 2:18-cv-13481-NGE-APP ECF No. 1 filed 11/08/18                   PageID.8      Page 8 of 36



   that this prior use existed, the entirety of the building as it stands now was utilized for that

   commercial purpose.

40. The property is currently permitted for use under what is known as an A-3 type use. This use

   type is given for commercial buildings which may hold large gatherings or “assembly”. This

   is the same use type permit that would be required for a place of worship/community center,

   the proposed use of the Plaintiff. The building also holds a secondary use type of S-1 for

   storage. The city has designated 52% of the building as an assembly type use and 48% as

   storage use.

41. However, there is no definition or use type classification for “storage” within the express terms

   of the zoning ordinance.

42. The property is located within “GB” or “general business” a commercial district.

43. Pursuant to the most recent approved site plan for the subject property, the single building is

   designated as being zoned as “B-3” or building form “C” a category that is “primarily

   designated for attached residential or live-work residential units. Townhouses and urban-style

   residential developments that are compatible with higher density urban character are the

   primary buildings permitted under this building form.” This zoning type requires a minimum

   30 foot setback from the rear property line, requires a 10 foot setback from the street, and 15%

   of the property must remain as open space, according to the zoning ordinance section 5.03B.

44. There are currently126 parking spaces, one more than is required by the commercial zoning

   regulations for this restaurant. The parking lot and usable parking spaces currently reach the

   property lines on three sides of the property. The fourth property line is abutted by the city

   sidewalk and ingress to the parking lot.




                                                 8
 Case 2:18-cv-13481-NGE-APP ECF No. 1 filed 11/08/18                     PageID.9      Page 9 of 36



45. Currently, there is no setback for the parking spaces that are present for the commercial use of

   the building, despite the 30foot setback requirement. As such, parking spaces run the entire

   length of the property line that abuts the residential district. The only buffer between the

   commercial property and the residential district is a six-foot brick wall. In fact, most, if not all,

   commercial properties and all current places of worship along Rochester Road have parking

   up to the property line that abuts residential districts.

46. There is approximately 48.58 feet between the edge of the building and the property line that

   is adjacent to the residential properties. This distance is greater than that in the majority of the

   property where parking is present and up to 77.58 feet where the building is present.

47. The total area of the land is 98,000 sq. ft and the building is currently 20,700 sq. ft.

                                                Overview

48. In order for the building to be used as a mosque by Plaintiff, the building must comply with

   Zoning ordinance Section 6.21. Section E requires that all sides of the any building shall have

   a minimum of a fifty (50) foot setback and further in section F states that no parking should be

   setback requirement areas that are adjacent to areas zoned for residential purposes and shall be

   maintained as landscaped open spaces.

49. According to the Zoning Ordinance Section 4.21, Schedule of Regulations, places of worship

   are a use that is permitted as a right within an area zoned as “GB”.

50. According to Section 4.14A of the Zoning Ordinance the intent of the General Business district

   is to “provide areas for more diversified retail and service uses, a City-wide regional market

   area, and/or arterial exposure.” Furthermore, “The GB District also permits an opportunity for

   mixed-use development consistent with the intent of the Master Plan to support transit and

   walkability.”



                                                   9
Case 2:18-cv-13481-NGE-APP ECF No. 1 filed 11/08/18                   PageID.10       Page 10 of 36



51. The current iteration of the Zoning Ordinances took effect on April 10, 2017, after the housing

   market and business district came back from the most recent recession.

52. It is impossible for the Plaintiff to comply with the zoning ordinance for religious places of

   worship with the building as it stands now for the following reasons:

           a. There is only a ten (10) foot setback in the front of the building that abuts the

               commercial road;

           b. There is just under a fifty (50) foot setback from the back of the building that is

               closest to the residential property;

           c. There is no setback on the north side of the building that abuts another commercial

               building as the same is not required of commercial buildings;

           d. Compliance with the limitations on parking within the setback requirement for the

               rear and side yards of the existing building would eliminate nearly all of the

               necessary parking spaces that are required under the zoning ordinance for a place

               of worship that size.

   53. None of the difficulties in complying with the zoning requirements were created by

       Plaintiff, nor are they unique to Plaintiff.

   54. In May 2018, Plaintiff submitted to Defendants an application for a variance and request

       for a hearing in front of the ZBA. That application went through three iterations prior to it

       being accepted by Defendants. Each time it was submitted Defendant Troy’s employee

       Paul Evans rejected the application and asked that it be revised for the following reasons:

           a. Plaintiff’s initial application listed the prior site plan as having a variance based on

               the fact that its classifications within the site plan did not comport with the




                                                  10
Case 2:18-cv-13481-NGE-APP ECF No. 1 filed 11/08/18                  PageID.11       Page 11 of 36



              requirements of the Zoning Board, however Mr. Evans stated that there was no

              variance on the property;

          b. Plaintiff’s second application was rejected by Mr. Evans who instructed Plaintiff to

              ask for a different type of variance than what was on the initial application. The

              initial application asked for a dimensional variance, and Mr. Evans instructed

              Plaintiff to change it to ask for a variance under Sections 6.21E and F.

   55. While Plaintiff was attempting to submit its application for a variance and working directly

      with Mr. Evans to accomplish that goal, Mr. Evans stated to the president of the board of

      Plaintiff that Plaintiff should look to other cities if it wished to have a mosque stating that

      there was probably “no suitable places” left within the city of Troy where a mosque could

      be built or run.

   56. Plaintiff however did finally get Mr. Evans to approve and submit its request for a variance

      to the Defendant ZBA for consideration and public hearing, and that hearing was held on

      or about June 19, 2018.

   57. At the ZBA hearing Plaintiff made it abundantly clear that it did not intend to make any

      material changes to the outside of the building or the parking and was just asking for the

      variance to be able to utilize the current parking spaces that are available and being used

      by the previous owners of the building.

   58. The express language of the Zoning Ordinance allows an owner of a property to request a

      variance where “literal enforcement of the provisions of this ordinance would involve

      practical difficulties within the meaning of this Article.” Section 15.04 E(1)

   59. Further, the Zoning Ordinance requires the ZBA to authorize variance requests if they

      determine that the property and use will be in “harmony and with the spirit of this Article



                                                11
Case 2:18-cv-13481-NGE-APP ECF No. 1 filed 11/08/18                PageID.12      Page 12 of 36



      and so that the public safety and welfare be secured and substantial justice done.” Section

      15.04E(1) continued (emphasis added).

   60. The Zoning Ordinance sets forth specific criteria for when a variance can be granted as

      follows:

          a. Exceptional characteristics of property for which the variance is sought make

             compliance with dimensional requirements substantially more difficult that would

             be the case for the great majority of properties in the same zoning district. Section

             15.04E (2)(a).

          b. The characteristics which make compliance with dimensional requirements

             difficult must be related to the premises for which the variance is sought, not some

             other location. Section 15.04E (2)(b).

          c. The characteristics which make compliance with the dimensional requirements

             shall not be of a personal nature 15.04E(2)(c).

          d. The characteristics which make compliance with dimensional requirements

             difficult must not have been created by a current or previous owner. 15.04E(2)(d).

          e. Th proposed variance will not be harmful or alter the essential character of the area

             in which the property is located, will not impair an adequate supply of light and air

             to adjacent property or unreasonably increase the congestion in public streets, or

             increase the danger of fire or endanger the public safety, or unreasonably diminish

             or impair established property value within the surrounding area, or in any other

             respect impair the public health, safety, comfort, morals or welfare of the

             inhabitants of the City. Section 15.04E(2)(e).




                                               12
Case 2:18-cv-13481-NGE-APP ECF No. 1 filed 11/08/18                 PageID.13      Page 13 of 36



   61. The ZBA is required to hold an open hearing on the variance and make all decisions based

      on a finding of fact. Section 15.05 A9(2).

   62. In Plaintiff’s application for variance as well as within the oral arguments at the open

      hearing Plaintiff placed substantial fact based and testimonial evidence as to why it was

      entitled to the variance requested, and also as to why the Zoning Ordinance on its face

      discriminated against Plaintiff and other religious institutions and assemblies including the

      following arguments:

          a. This specific property was already fully developed in a manner that made

              substantial compliance with the zoning regulations, and further that the nature or

              the Zoning Ordinance language which makes places of worship permitted only in

              business or commercial districts, with the nature of the development in the city of

              Troy would make substantial compliance with the ordinance difficult, or

              impractical for Plaintiff and all places of worship within the city of Troy generally

              without receiving some sort of variance. This assertion was accepted by the ZBA

              and acknowledge in its statements that there was probably no place left in the city

              of Troy that would be acceptable for a place of worship.

          b. The problems with compliance with Zoning Ordinance that Plaintiff faced were

              created by the unfair restrictions on places of worship that were not present for

              commercial business, were further compounded by the previous two businesses that

              developed the property and utilized it in compliance with the commercial zoning

              rules, are not personal to the Plaintiff, and were not created by Plaintiff of the

              previous owner.




                                               13
Case 2:18-cv-13481-NGE-APP ECF No. 1 filed 11/08/18                  PageID.14       Page 14 of 36



          c. Furthermore, Plaintiff argued and showed that the use of the current property would

              not in any manner harm or alter the nature of the community or its current

              characteristics since the use type that is currently approved is the same use type that

              would be utilized by a place of worship (A-3 large assembly) it is in a commercial

              district which is set up for heavier traffic flows, and the traffic coming from the

              place of worship is already anticipated in the approval of the commercial district,

              the size of the building and the fact that it is already approved for a use that is the

              same as the one requested by Plaintiff, and further that the Plaintiff was not asking

              to utilize the property in an manner that differed from how it was already being

              used, the same space, the same building and the same parking.

   63. Yet, Plaintiff’s application for variance was denied without a single finding of fact on any

      single criteria set forth in the Zoning Ordinance as listed above. Rather, reasons given in

      the denial were arbitrary and capricious and personal in nature to the individual ZBA

      members who were voting.

   64. Furthermore, at the hearing several irregularities took place as the ZBA was deliberating

      openly prior to taking a vote on the variance and deciding on the application.

   65. For instance, the ZBA President spoke first and at length prior to allowing any other

      member of the board to make comment or ask questions. Of the three variance applications

      that were heard that night, Plaintiff’s application hearing is the only one which he acted in

      this manner. Upon information and belief, his soliloquy was intended to signal to the other

      members of the ZBA which way they should vote. Evidence of his bias against the variance

      and against the mosque are:




                                                14
Case 2:18-cv-13481-NGE-APP ECF No. 1 filed 11/08/18                  PageID.15      Page 15 of 36



          a. He spoke at length about all of the churches in the city of Troy, and how his church

              was old and large. He further spoke at length about how his church had just recently

              purchased what might have been the last available good piece of land in the city of

              Troy for a place of worship and built a large church on that land.

          b. He repeatedly stated that Plaintiffs were asking him to “break the law” which

              echoed the language of community members who came to speak against the

              variance who were both not from an area of the city which would have been affected

              had the variance been granted and spoke about issues of parking for a mosque that

              was located in a different city and a different county. Furthermore, stating that the

              Plaintiff was asking him to break the law negatively mischaracterizes the variance

              process which in fact is a remedy within the scope of the law.

          c. Stated that he never granted a variance request unless everybody in the community

              was unanimously in favor of the variance being granted. This is not a standard either

              express or implied within the scope or context of the variance laws, and upon

              information and belief this is not a standard that has ever been stated or applied by

              this ZBA when evaluating applications for variances.

          d. Stated unequivocally that there was probably no place left in Troy for a place of

              worship to be developed.

   66. At the hearing Plaintiff stated that federal Religious Land Use and Institutionalized Persons

      Act required relaxing of some of the zoning requirements in favor of permitting religious

      places of worship to be present within the city. However, ZBA board members were

      instructed by the city attorney to ignore this law when making their evaluation of Plaintiff’s

      application.



                                                15
Case 2:18-cv-13481-NGE-APP ECF No. 1 filed 11/08/18                     PageID.16   Page 16 of 36



   67. In the end, the ZBA unanimously denied Plaintiff’s request for a variance, however, in

      complete violation of the zoning ordinance and requirements for the hearing and due

      process, they stated no actual findings that the Plaintiff’s application failed based on any

      of the five (5) criterion set forth for consideration of variances and made no finding of fact

      as required by the Zoning Ordinance. Furthermore, the ZBA asserted no compelling

      governmental interest in denying the variance.

   68. It is clear from the express language of the Zoning Ordinance as adopted in 2017, there is

      a preference in General Business “GB” zoning for commercial business, and that the

      Zoning Ordinance intentionally places unconstitutional and illegal barriers against the

      development of places of worship, since the ordinance puts far less restrictions on

      requirements for commercial buildings than it does for places of worship. By way of

      example as to the preferential treatment of commercial businesses:

          a. Commercial businesses have a less restrictive setback requirement on all sides of

              the property including those that abut residential properties. Whereas, places of

              worship require a fifty (50) foot setback on all sides.

          b. Commercial businesses zoning allows parking in all of the areas of required setback

              up to and including the property line on all sides, including to the property line of

              residential properties. Religious places of worship do not allow any parking in any

              area of the fifty (50) foot setback requirement that abuts a residential zone.

          c. Commercial businesses are not required to have any greenspace in any of the

              setback requirements except those which are within the ten (10) foot setback

              requirement of the public sidewalk. However, places of worship are required to

              maintain the setback area as open landscaped areas.



                                                16
Case 2:18-cv-13481-NGE-APP ECF No. 1 filed 11/08/18               PageID.17      Page 17 of 36



   69. There is no rational basis, nor compelling government interest, in allowing commercial

      businesses utilized as places of assembly to have less restrictive zoning requirements than

      religious places of worship.

   70. For the purposes of RLUIPA, the Defendants’ denial of the proposed variance to Adam

      constitutes a “land use regulation[s].” 42 U.S.C. § 2000cc-5(5).

   71. The Defendants’ denial of Adam’s ZBA application violates §2(a)(1) of RLUIPA. 42

      U.S.C. §2000cc(a)(1).

          a. The denial of the proposed use represents an imposition or implementation of a land

             use regulation in a manner that imposes a substantial burden on the religious

             exercise of Adam, its community members and their families. The denial prevents

             Adam from using its land, in any manner, for religious exercise.

          b. The substantial burden created by the denial of the proposed variance does not

             further a compelling government interest, or even if it does, it is not the least

             restrictive means of furthering that compelling government interest.

          c. The substantial burdens imposed on Adam include, but are not limited to,

             preventing the community members who are residents in the city of Troy from

             having a place to hold religious prayers and gatherings. Furthermore Adam, its

             community members and families are prevented from having a location within their

             own city and community that provides religious instruction and exercise in the

             Islamic faith tradition.

          d. The substantial burden created by the denial of the proposed use affects, or the

             removal of that substantial burden would affect, commerce within the meaning of

             Section 2(a)(2) of RLUIPA.



                                              17
Case 2:18-cv-13481-NGE-APP ECF No. 1 filed 11/08/18                  PageID.18       Page 18 of 36



          e. The Defendants’ denial of Adam’s proposed use constituted the imposition or

              implementation of land use regulations whereby Defendants made, or had in place,

              formal or informal procedures or practices of, individualized assessments regarding

              Adam’s application within the meaning of Section 2(a)(2) of RLUIPA.

   72. The Defendants’ denial of Adam’s petition constitutes the imposition or implementation

      of land use regulation that discriminated and continues to discriminate against Adam on

      the basis of religion or religious denomination in violation of Section 2(b)(2) of RLUIPA.

      42 U.S.C. §2000cc(b)(2).

   73. The Defendants’ application and adoption of the Zoning Ordinance, and denial of

      Plaintiff’s proposed use, constitutes an imposition or implementation of a land use

      regulation in a manner that treats a religious assembly or institution on less than equal terms

      than a nonreligious assembly or institution in violation of Section 2(b)(1) of RLUIPA. 42

      U.S.C. §2000cc(b)(1).

   74. The Defendant’s application and adoption of the Zoning Ordinance, and denial of

      Plaintiff’s proposed use, constitutes an imposition or implementation of a land use

      regulation that unreasonably limits religious assemblies, institutions, or structures within a

      jurisdiction in violation of Section (2)(b)(3)(B) of RLUIPA. 42 U.S.C. §2000cc(b)(3)(B).

   75. The proposed use is a use of right within the express language of the zoning ordinance.

   76. The proposed use is compatible with the previous use and characteristics of the zoning

      district and community where it is located.

   77. The proposed use would not alter, in any manner, the way in which the subject property is

      already permitted for use, and therefore the change in use would not alter the characteristics

      of the community where it is located.



                                                18
Case 2:18-cv-13481-NGE-APP ECF No. 1 filed 11/08/18                 PageID.19      Page 19 of 36



   78. Defendants are not authorized under the Michigan Zoning Enabling Act to deny Plaintiffs’

      application for a variance, if the application comports with the standards set forth within

      the zoning regulations.

   79. The actions of the Defendants exceed the Michigan Zoning Enabling Act and are invalid.

   80. Adam has a legitimate claim of entitlement to have its variance application approved

      because the proposed use is compatible and is a use of right within the express terms of the

      zoning ordinance, conforms to the intent and to all requirements as set forth in the variance

      standards of the Zoning Ordinance, and because Defendants are not authorized under the

      Michigan Zoning Enabling Act to deny Plaintiff’s petition because Plaintiff meets the

      standards articulated in the Zoning Ordinance.

                                                Count I
                 Violation of Religious Land Use and Institutionalized Persons Act
                                         (Religious Exercise)
                              (as to official capacity Defendants only)

   81. Plaintiff hereby realleges and incorporates by reference all previously pled paragraphs as

      if fully set forth herein.

   82. Defendants have deprived, are aware that they have deprived, and continue to deprive the

      Plaintiff of its right to the free exercise of religion by the Religious Land Use and

      Institutionalized Persons Act of 2000, 42 U.S.C. §2000cc(a) et seq., by imposing and

      implementing a land use regulation that substantially burdens Plaintiff’s religious exercise.

   83. Defendants have arbitrarily and unjustly applied the Zoning Ordinance to prohibit Plaintiff

      from establishing an Islamic Mosque to carry out religious prayer services, religious

      ceremonies and education to its members.

   84. Without a physical location at which to gather for religious congregation, prayer and

      education, the Plaintiff’s ability to administer to the religious and spiritual requirements

                                               19
Case 2:18-cv-13481-NGE-APP ECF No. 1 filed 11/08/18                      PageID.20       Page 20 of 36



       and needs of its community members has been unduly limited and burdened and outright

       thwarted. The ability to provide for the religious and spiritual needs to its members is

       fundamental to Adam’s mission. The limitations imposed on Adam by Defendants have

       substantially burdened the religious exercise of Adam and its members.

   85. By the imposition and implementation of a land use regulation that imposes a substantial

       burden on Adam’s exercise of Islam within the city of Troy, Defendants made an

       individualized assessment of the proposed use and variance for the property that is the

       subject of this complaint.

   86. Imposition of such a burden is not in furtherance of a compelling government interest and

       is not the least restrictive means of furthering any governmental interest, compelling or

       otherwise.

   87. Plaintiff is entitled to a declaration that denial of the application for variance is a substantial

       burden to the free exercise of Plaintiff’s religion, is not justified by a compelling

       government interest, and is in violation of RLUIPA.

   88. Plaintiff is entitled to issuance of a permanent injunction enjoining Defendants from

       enforcing any limitation upon Plaintiff’s use of the entirety of the subject property for

       religious uses and requiring Defendants to take whatever actions necessary to permit

       Plaintiff to undertake such use.

   89. Defendants’ unlawful actions caused Plaintiff harm and it is entitled to injunctive,

       declaratory, compensatory and punitive damages, in addition to all such other relief this

       Court deems just and proper including costs and attorneys’ fees in this action.




                                                   20
Case 2:18-cv-13481-NGE-APP ECF No. 1 filed 11/08/18                 PageID.21       Page 21 of 36



      WHEREFORE, Plaintiff respectfully requests this Honorable Court to grant injunctive

   relief, compensatory and punitive damages against Defendants, costs and attorney fees, plus

   other equitable relief the Court deems just and equitable.

                                                 Count II
                 Violation of Religious Land Use and Institutionalized Persons Act
                              (Discrimination on the Basis of Religion)
                               (as to official capacity Defendants only)

   90. Plaintiff hereby realleges and incorporates by reference all previously pled paragraphs as

      if fully set forth herein.

   91. The Zoning Ordinance, as applied to Adam, treats this religious organization and institution

      on less than equal terms with other religious and non-religious assemblies and institutions

      in the city of Troy.

   92. Defendants’ conduct was prompted or substantially caused by Plaintiff’s religious exercise

      in attempting to establish an Islamic place of worship on the subject property and was

      clearly influenced by sectarian opposition to the presence of an Islamic religious institution

      in the city of Troy.

   93. Defendants have deprived, are aware that they deprived, and continue to deprive Plaintiff

      of its right to be free from religious discrimination as secured by RLUIPA, by

      implementing a land use regulation that discriminates on the basis of religion.

   94. Defendants have imposed onerous requirements on Adam that have not been imposed on

      any other applicant similarly situated in all material respects, religious or secular, within

      the city of Troy.

   95. Upon information and belief the city of Troy ZBA has never required that an application

      for variance be met with 100% approval from all community members before it was


                                               21
Case 2:18-cv-13481-NGE-APP ECF No. 1 filed 11/08/18                  PageID.22       Page 22 of 36



       granted, thereby treating Adam different than other applicants similarly situated in all

       material respects, religious or secular.

   96. Plaintiff is entitled to a declaration that the denial of the application is discrimination on

       the basis of Plaintiff’s religion and not justified by a compelling government interest and

       is in violation of RLUIPA.

   97. Plaintiff is entitled to issuance of a permanent injunction enjoining Defendants from

       enforcing any limitation upon Adam’s use of the entire property for religious uses, and

       requiring Defendants to take whatever actions necessary to permit Plaintiff to undertake

       such use.

   98. Defendants’ unlawful actions caused Plaintiff harm and it is entitled to injunctive,

       declaratory, compensatory and punitive damages, in addition to all su ch other relief this

       Court deems just and proper including costs and attorney’s fees in this action.

   WHEREFORE, Plaintiff respectfully requests this Honorable Court to grant injunctive relief,

compensatory and punitive damages against Defendants, costs and attorney fees, plus other

equitable and relief this Court deems just and equitable.

                                              Count III
                Violation of Religious Land Use and Institutionalized Persons Act
                                           (Equal Terms)
                             (as to official capacity Defendants only)

   99. Plaintiff hereby realleges and incorporates by reference all previously pled paragraphs as

       if fully set forth herein.

   100.        Defendants have deprived, are aware that they have deprived, and continue to

       deprive Plaintiff of its free exercise of religion as secured by RLUIPA, by imposing and




                                                  22
Case 2:18-cv-13481-NGE-APP ECF No. 1 filed 11/08/18                  PageID.23     Page 23 of 36



      implementing a land use regulation that treats a religious assembly or institution on less

      than equal terms with a nonreligious institution or assembly.

   101.      The Zoning Ordinance places far less restrictions and requirements on nonreligious

      assemblies or institutions than it places on religious assemblies or institutions. More

      Specifically:

          a. Nonreligious assemblies require only a ten (10) foot setback from the portion of the

             building that faces the major road, but religious assemblies require a fifty (50) foot

             setback;

          b. Nonreligious assemblies require only a thirty (30) foot setback from the portion of

             the building to the property line that abuts a residential district, whereas religious

             assembly requires a fifty (50) foot setback from the residential district.

          c. Nonreligious assemblies have no setback requirement for property lines that abut

             other commercial properties, whereas religious assemblies require a fifty (50) foot

             setback from other commercial properties.

          d. Nonreligious assemblies allow parking in all of the areas of setback, including those

             that abut residential districts, however religious assemblies do not allow parking in

             any areas of setback that abut residential districts.

          e. Nonreligious assemblies are not required to keep landscaping and open spaces in

             any of the setbacks other than those that are required on the ten (10) foot setback at

             the front of the building that abuts the commercial road, however, religious

             assemblies require landscaping and open spaces in all four of the fifty (50) foot

             setbacks.




                                               23
Case 2:18-cv-13481-NGE-APP ECF No. 1 filed 11/08/18                   PageID.24      Page 24 of 36



   102.        There is no compelling government interest in having relaxed requirements for

       nonreligious assemblies and institutions while imposing and implementing harsh and very

       restrictive zoning requirements on religious assemblies and institutions.

   103.        Even if there was a compelling government interest, the zoning ordinance as written

       and as applied is not the least restrictive means of furthering that governmental interest.

   104.        Plaintiff is entitled to a declaration that the Zoning Ordinance as written, and as

       applied as to Plaintiff, unconstitutionally discriminates against Plaintiff based on religion.

   105.        Plaintiff is entitled to issuance of a permanent injunction enjoining Defendants from

       enforcing any limitation upon Adam’s use of the entire property for religious uses and

       requiring Defendants to take whatever actions necessary to permit Plaintiff to undertake

       such use.

   106.        Defendants’ unlawful actions caused Plaintiff harm and it is entitled to injunctive,

       declaratory, compensatory and punitive damages, in addition to all such other relief this

       Court deems just and proper including costs and attorneys’ fees in this action.

   WHEREFORE, Plaintiff respectfully requests this Honorable Court to grant declaratory and

injunctive relief, compensatory and punitive damages against Defendants, costs and attorney fees,

plus other equitable relief this Court deems just and equitable.

                                            Count IV
              Violation of Religious Land Use and Institutionalized Persons Act
                                 (Limitations and Exclusions)
                           (as to official capacity Defendants only)
   107.        Plaintiff hereby realleges and incorporates by reference all previously pled

       paragraphs as if fully set forth herein.

   108.        Defendants have deprived, are aware that they have deprived, and continue to

       deprive Plaintiff of its free exercise of religion as secured by RLUIPA, by imposing and

                                                  24
Case 2:18-cv-13481-NGE-APP ECF No. 1 filed 11/08/18                   PageID.25       Page 25 of 36



      implementing a land use regulation that unreasonably limits religious assemblies,

      institutions and structures within the city of Troy.

   109.       Religious institutions are a use as of right within the General Business “GB” zoning

      district where the subject property is located, and Plaintiff satisfied all of the standards set

      forth within Section 15.05 and 15.06 of the zoning regulations. By refusing to allow

      Plaintiff to use its property as requested, Defendants have limited the ability of Adam to

      practice its religion in the city of Troy in accordance with Islamic beliefs.

   110.       Defendants had no constitutionally reasonable basis for their refusal to approve

      Adam’s application as submitted.

   111.       The imposition of a land use regulation that unreasonably limits religious

      assemblies within the city of Troy constitutes an arbitrary and capricious act with no

      rational basis.

   112.       Plaintiff is entitled to a declaration that denial of the application, as submitted,

      unconstitutionally limits and excludes Plaintiff’s free exercise of religion.

   113.       Plaintiff is entitled to issuance of a permanent injunction enjoining Defendants from

      enforcing any limitation upon Plaintiff’s use of the entire property for religious uses and

      requiring Defendants to take whatever actions necessary to permit Plaintiff to undertake

      such use.

   114.       Defendants’ unlawful actions caused Plaintiff harm and it is entitled to injunctive,

      declaratory, compensatory and punitive damages, in addition to all such other relief this

      Court deems just and proper including costs and attorneys’ fees in this action.




                                                25
Case 2:18-cv-13481-NGE-APP ECF No. 1 filed 11/08/18                  PageID.26       Page 26 of 36



      WHEREFORE, Plaintiff respectfully requests this Honorable Court grant injunctive relief,

   compensatory and punitive damages against Defendants, costs and attorneys’ fees, plus other

   equitable relief this Court deems just and equitable.

                                               Count V
                          Violation of First and Fourteenth Amendment to
                                   the United States Constitution
                           (Free Exercise of Religion – 42 U.S.C. §1983)

   115.       Plaintiff hereby realleges and incorporates by reference all previously pled

      paragraphs as if fully set forth herein.

   116.       Defendants have deprived, are aware that they have deprived, and continue to

      deprive Adam of its right to free exercise of religion as secured by the First Amendment to

      the United States Constitution, made applicable to the States by the Fourteenth Amendment

      to the United States Constitution, by discriminating against Plaintiff because of its religious

      character and by substantially burdening its right to freely exercise its religious faith. Adam

      cannot fully and properly use its property for religious exercise if it is forced to adhere to

      zoning regulation restrictions that are not imposed on commercial buildings and

      nonreligious assemblies.

   117.       Without a single Islamic place of worship within the City of Troy, Adam, and its

      community members’ ability practice their religion is seriously limited.

   118.       By the imposition and implementation of a land use regulation that imposes a

      substantial burden on Adam’s exercise of Islam within the city of Troy, Defendants made

      an individualized assessment of the proposed uses for the property involved.




                                                 26
Case 2:18-cv-13481-NGE-APP ECF No. 1 filed 11/08/18                    PageID.27       Page 27 of 36



   119.        Imposition of such burdens is not in the furtherance of a compelling government

       interest, and as recognized by the city of Troy, is not the least restrictive means of furthering

       any governmental interest, compelling or otherwise.

   120.        Plaintiff is entitled to a declaration that denial of the application as submitted, and

       the zoning regulations as written and as applied, violate Adam’s First and Fourteenth

       Amendment rights to its free exercise of religion.

   121.        Plaintiff is entitled to issuance of a permanent injunction enjoining Defendants from

       enforcing any limitation upon Plaintiff’s use of the subject property for religious uses and

       requiring Defendants to take whatever actions necessary to permit Plaintiff to undertake

       such use.

   122.        Defendant’s unlawful actions caused Plaintiff harm and it is entitled to injunctive,

       declaratory, compensatory and punitive damages, in addition to all other relief this Court

       deems just and proper including costs and attorneys’ fees in this action.

   WHEREFORE, Plaintiff respectfully requests this Honorable Court grant injunctive relief,

compensatory and punitive damages against Defendants, costs and attorney fees, plus other

equitable relief he court deems just and equitable.

                                              Count VI
                         Violation of First and Fourteenth Amendment to
                                    United States Constitution
                            (Establishment Clause – 42 U.S.C. §1983)

   123.        Plaintiff hereby realleges and incorporates by reference all previously pled

       paragraphs as if fully set forth herein.

   124.        Defendants’ unique application of the Zoning Ordinance to Adam treats this

       religious organization and institution less than on equal terms with other religious and non-


                                                  27
Case 2:18-cv-13481-NGE-APP ECF No. 1 filed 11/08/18                 PageID.28       Page 28 of 36



      religious assemblies and institutions in the city of Troy, thereby creating a denominational

      preference against Islam as a religion.

   125.      Defendants’ conduct was promoted or substantially caused by Plaintiff’s religious

      exercise in attempting to establish an Islamic place of worship and was clearly influenced

      by the level of opposition to the application based on sectarian opposition to the presence

      of a Mosque in the city of Troy.

   126.      Defendants have deprived, are aware they deprived, and continue to deprive

      Plaintiff of its right to be free from religious discrimination in violation of the

      Establishment Clause to the First Amendment to the United States Constitution by

      imposing and implementing a land use regulation in a manner whose purpose and effect is

      to discriminate on the basis of religion.

   127.      Plaintiff is entitled to a declaration that denial of the application as submitted, and

      the zoning ordinance as written and as applied to Plaintiff, are a violation of the

      Establishment Clause to the First Amendment and the Fourteenth Amendment to the

      Constitution of the United States.

   128.      Plaintiff is entitled to issuance of a permanent injunction enjoining Defendants from

      enforcing any limitation upon Plaintiff’s use of the entire subject property for religious

      uses, and requiring Defendants to take whatever actions necessary to permit Plaintiff to

      undertake such use.

   129.      Defendants’ unlawful actions caused Plaintiff harm and it is entitled to injunctive,

      declaratory, compensatory and punitive damages, in addition to all such other relief this

      Court deems just and proper including costs and attorneys’ fees in this action.




                                                  28
Case 2:18-cv-13481-NGE-APP ECF No. 1 filed 11/08/18                   PageID.29      Page 29 of 36



   WHEREFORE, Plaintiff respectfully requests this Honorable Court grant injunctive relief,

compensatory and punitive damages against Defendants, costs and attorneys’ fees, plus other

equitable relief this Court deems just and equitable.

                                             Count VII
                       Violation of the First and Fourteenth Amendment to
                                  The United States Constitution
                              (Freedom of Speech – 42 U.S. C. §1983)

   130.        Plaintiff hereby realleges and incorporates by reference all previously pled

       paragraph as if fully laid forth herein.

   131.        Defendants have deprived, are aware they deprived, and continue to deprive

       Plaintiff of its right to speak on matters of religion as secured by the First Amendment to

       the United States Constitution, made applicable to the States by the Fourteenth Amendment

       to the United States Constitution, by discriminating against Plaintiff based on the religious

       nature of its expression and by inhibiting its right to freely and fully express its religious

       faith to Adam students and the community.

   132.        Defendants’ imposition of more stringent requirements than those imposed by the

       Zoning Ordinance prevents Adam from using its property for religious practices and

       education.

   133.        Plaintiff is entitled to a declaration that denial of the application, and the Zoning

       Ordinance as written and as applied to Plaintiff, a violation of its First Amendment right to

       free speech.

   134.        Plaintiff is entitled to issuance of a permanent injunction enjoining Defendants from

       enforcing any limitation upon Plaintiff’s use of the entire subject property for religious




                                                  29
Case 2:18-cv-13481-NGE-APP ECF No. 1 filed 11/08/18                   PageID.30      Page 30 of 36



       uses, and requiring Defendants to take whatever actions necessary to permit Plaintiff to

       undertake such use.

   135.        Defendants’ unlawful actions caused Plaintiff harm and it is entitled to injunctive,

       declaratory, compensatory and punitive damages, in addition to all such other relief this

       Court deems just and proper including costs and attorneys’ fees in action.

   WHEREFORE, Plaintiff requests this Honorable Court to grant injunctive relief,

compensatory and punitive damages against Defendants, costs and attorney fees, plus other

equitable relief this Court deems just and equitable.

                                            Count VIII
                       Violation of First and Fourteenth Amendment to the
                                    United States Constitution
                            (Freedom of Assembly – 42 U.S.C. §1983)

   136.        Plaintiff hereby realleges and incorporates by reference all previously pled

       paragraphs as if fully set forth herein.

   137.        Defendants have deprived, are aware they have deprived, and continue to deprive

       Plaintiff of its right to freely assemble for religious purposes as secured by the First

       Amendment to the United States Constitution by Prohibiting Adam community members

       from assembling in a religious place of worship for the purpose of religious congregation,

       prayer, services and education.

   138.        Defendants’ imposition of more stringent requirements than those imposed by the

       Zoning Ordinance prevents Adam from using its property for religious assembly.

   139.        Plaintiff is entitled to a declaration that denial of its application as submitted and

       the Zoning Ordinance as written as applied to Plaintiff are a violation of its First

       Amendment right to freedom of assembly.


                                                  30
Case 2:18-cv-13481-NGE-APP ECF No. 1 filed 11/08/18                    PageID.31       Page 31 of 36



   140.        Plaintiff is entitled to a permanent injunction enjoining Defendants from enforcing

       an limitation upon Plaintiff’s use of the entire subject property for religious uses, and

       requiring Defendants to take whatever actions necessary to permit Plaintiff to undertake

       such use.

   141.        Defendants’ unlawful actions caused Plaintiff harm and it is entitled to injunctive,

       declaratory, compensatory and punitive damages, in addition to all such other relief this

       Court deems just and proper including costs and attorneys’ fees in this action.

   WHEREFORE, Plaintiffs request this Honorable Court to grant injunctive relief,

compensatory and punitive damages against Defendants, costs and attorneys’ fees, plus any other

equitable relief this Court deems just and equitable.

                                             Count IX
                          Violation of the Fourteenth Amendment to the
                                    United States Constitution
                              (Equal Protection – 42 U.S.C. § 1983)

   142.        Plaintiff hereby realleges and incorporates by reference all previously pled

       paragraphs as if fully set forth herein.

   143.        Defendants have deprived, are aware they have deprived, and continue to deprive

       Plaintiff of its right to equal protection of the laws as secured by the Fourteenth

       Amendment to the United States Constitution by unlawfully discriminating against Adam

       by denying its petition on the basis of religious status and on the basis of Plaintiff’s exercise

       of its fundamental rights to freedom of religion, speech and assembly.

   144.        Denial of the application is unconstitutional in that it imposes a substantial burden

       on the religious exercise of Plaintiff. Defendants have not demonstrated that imposition of




                                                  31
Case 2:18-cv-13481-NGE-APP ECF No. 1 filed 11/08/18                  PageID.32       Page 32 of 36



      that burden is in furtherance of a compelling government interest and is the least restrictive

      means of furthering that compelling governmental interest.

   145.       Plaintiff is entitled to a declaration that denial of the application as submitted, and

      the Zoning Ordinance as written and as applied to Plaintiff is a violation of Plaintiff’s

      Fourteenth Amendment right to equal protection of the laws.

   146.       Plaintiff is entitled to issuance of a permanent injunction enjoining Defendants from

      enforcing any limitation upon Plaintiff’s use of the entire subject property for religious uses

      and requiring Defendant’s to take whatever actions necessary to permit Plaintiff to

      undertake such use.

   147.       Defendants’ unlawful actions caused Plaintiff harm and it is entitled to injunctive,

      declaratory, compensatory and punitive damages, in addition to all other such relief this

      Court deems just and proper including attorneys’ fees in this action.

      WHEREFORE, Plaintiff respectfully requests this Honorable Court, grant injunctive relief,

   compensatory and punitive damages against Defendants, costs and attorneys’ fees, plus other

   equitable relief this Court deems just and equitable.

                                               Count X
                              Violation of the Fifth Amendment to the
                                     United States Constitution
                            (Substantive Due Process- 42 U.S.C. §1983)

   148.       Plaintiff realleges and incorporates by reference all previously pled paragraphs as

      if fully set forth herein.

   149.       Plaintiff has a constitutionally protected right to utilize its property free from the

      irrational, arbitrary, and capricious applications of zoning regulations.




                                                32
Case 2:18-cv-13481-NGE-APP ECF No. 1 filed 11/08/18                 PageID.33       Page 33 of 36



   150.       By applying the zoning regulations to Plaintiff in a discriminatory manner,

      Defendants have subjected Plaintiff to irrational, arbitrary, and capricious application of

      zoning regulations.

   151.       By failing to make findings on the criterion set forth in the Zoning Ordinance, and

      by applying demonstrably fictitious standards to the Plaintiff’s application, Defendants

      have subjected Plaintiff to the irrational, arbitrary, and capricious application for zoning

      regulations.

   152.       Defendants’ decision to deny Plaintiff’s application for variance has no relation to

      any legitimate government interest.

   153.       Defendants’ have deprived, are aware they have deprived, and continue to deprive

      Plaintiff of its right to use its property without due process of law as secured by 42 U.S.C.

      §1983, by implementing a land use regulation in a manner that discriminates on the basis

      of religion.

   154.       Plaintiff is entitled to a declaration that the denial of the application as submitted

      and the failure to provide a basis for its decision is a violation of the Fifth Amendment to

      the United States Constitution

   155.       Plaintiff is entitled to issuance of a permanent injunction enjoining Defendants from

      enforcing any limitation upon Plaintiffs’ use of the entire subject property for religious

      uses, and for requiring Defendants to take whatever actions necessary to permit Plaintiff to

      undertake such use.

   156.       Defendants’ unlawful actions caused Plaintiff harm and it is entitled to injunctive,

      declaratory, compensatory and punitive damages, in addition to all such other relief this

      Court deems just and proper including costs and attorney’s fees in this action.



                                               33
Case 2:18-cv-13481-NGE-APP ECF No. 1 filed 11/08/18                    PageID.34       Page 34 of 36



      WHEREFORE, Plaintiff request this Honorable Court to grant injunctive relief,

   compensatory and punitive damages against Defendants, costs and attorneys’ fees, plus other

   equitable relief this Court deems just and equitable.

                                              Count XI
                                          State Law Claims

   157.       Plaintiff hereby realleges and incorporates by reference all previously pled

      paragraphs as if full set forth herein.

   158.       Plaintiff is entitled to a declaration that the denial of the proposed use for the subject

      property imposed on Adam by the city of Troy are unreasonable and void and bear no

      substantial relation to the public health, safety, or general welfare.

   159.       Plaintiff is entitled to a declaration that the Defendants had no objective factual

      basis to support the denial of the proposed variance for the subject property imposed on

      Adam by the city of Troy; and, as such, Defendants have violated Plaintiff’s due process

      rights, which are protected by the Michigan Constitution Article I § 17.

   160.       Plaintiff is entitled to a declaration that the limitations imposed on Adam by the

      city of Troy discriminate between Adam and other similarly situated individuals and

      institutions in violation of Plaintiff’s right to equal protection under the Michigan

      Constitution Article I §2.

   161.       Plaintiff is entitled to a declaration that the denial of the proposed use for the subject

      property imposed on Adam by the city of Troy interfere with Plaintiff’s right to exercise

      its religion in accordance with the Plaintiff’s freedom of worship and religious belief as

      secured by the Michigan Constitution Article I §4.




                                                 34
Case 2:18-cv-13481-NGE-APP ECF No. 1 filed 11/08/18                     PageID.35       Page 35 of 36



   162.        Plaintiff is entitled to a declaration that the denial of the proposed use for the subject

       property imposed on Adam by the city of Troy interfere with Plaintiff’s right to freedom

       of speech as secured by the Michigan Constitution Article I §5.

   163.        Plaintiff is entitled to a declaration that the denial of the proposed use for the subject

       property imposed on Adam by the city of Troy interfere with Plaintiff’s right to assemble

       as secured by the Michigan Constitution Article I §3.

   164.        Plaintiff is entitled to a declaration that the denial of the proposed use for the subject

       property imposed on Adam by the city of Toy interfere with and damage Plaintiff’s

       property rights for public purpose without due process of law, as provided by the Michigan

       Constitution Article I §17.

   165.        Defendants’ unlawful actions caused Plaintiff harm and it is entitled to injunctive,

       declaratory, compensatory and punitive damages, in addition to all such other relief this

       Court deems just and proper including costs and attorneys’ fees in this action.

       WHEREFORE, Plaintiff respectfully requests this Honorable Court to grant injunctive

   relief, compensatory and punitive damages against Defendants, costs and attorney fees, plus

   other equitable relief the court deems just and equitable.

                                           JURY DEMAND

   Plaintiff demands a jury trial as to all claims so triable.




                                                  35
Case 2:18-cv-13481-NGE-APP ECF No. 1 filed 11/08/18   PageID.36     Page 36 of 36



                                               Respectfully Submitted,

                                               Council on American-Islamic
                                               Relations, Michigan Legal Fund

                                               By: /s/ Amy V. Doukoure
                                               Amy V. Doukoure (P80461)
                                               Attorney for Plaintiff
                                               30201 Orchard Lake Road, Suite 260
                                               Farmington Hills, MI 48334
                                               (248) 559-2247 Phone
                                               (248) 559-2250 Fax
                                               adoukoure@cair.com

Dated: November 6, 2018




                                     36
